Citation Nr: 0006985	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March to September 1973.  
This appeal arises from a September 1997 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed this determination.  By letter of 
September 1998, the veteran requested that his claims file be 
transferred to the Oakland, California, RO due to a change in 
his residence.

A hearing was held before the Board of Veterans' Appeals 
(Board) in July 1999 sitting in Oakland, California.  This 
hearing was conducted by a Member of the Board, who was 
designated to preside over this hearing by the Chairman of 
the Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999), and who will make the final determination in this 
appeal.


FINDING OF FACT

The evidence of record includes the veteran's statements as 
to stressful events in military service and psychological 
reports which contain current diagnoses of PTSD which are 
related to the veteran's service.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive medical examination 
upon his entrance into active service in March 1973.  He did 
not report any prior medical history of a psychiatric 
disorder.  On examination, his psychiatric evaluation was 
reported to be normal.  Approximately one week after entering 
service, the veteran went on sick-call with complaints of 
nervousness.  It was noted that the examiner discussed the 
veteran's "particular problems" with boot camp and recorded 
an impression of anxiety reaction.  The veteran again 
complained of continuing nerve problems in late March 1973.  
By mid-July 1973, the veteran requested that he be released 
from active service and asked that he be referred to a 
psychiatrist.  He claimed that everything bothered him and 
that he needed help.  It was noted that he had been referred 
for a neuropsychiatric consultation.  There is no evidence in 
the service medical records that this consultation took 
place.  The veteran was reported to have unauthorized leave 
in August and September 1973.  His administrative records 
dated in mid-September 1973 indicate that the veteran was 
given a general discharge from the military due to his 
"unfitness."  However, a separation examination conducted 
the day before listed no significant disabilities and his 
psychiatric evaluation was reported to be normal.

The veteran's VA outpatient records from the early 1990's 
indicated that he had received regular psychiatric therapy.  
The diagnoses included mild depression, personality disorder, 
adjustment disorder, and other psychiatric evaluations that 
determined that the veteran's symptoms did not warrant a 
clinical diagnosis.  He alleged that he had undergone a 
sexual trauma as a child and had been thrown out of the 
military for being gay.

In a written statement received in September 1997, the 
veteran claimed that his basic training company commander had 
labeled him a homosexual and subjected him to public verbal 
abuse.  The veteran alleged that, approximately two weeks 
after entering the military, a group of his fellow service 
members physically assaulted him and threatened him with 
sexual assault.  He asserted that he had reported this attack 
to his company commander the following morning, but his 
commander accused him of lying and stated that if the attack 
had happened the veteran had "asked for it."  It was 
claimed by the veteran that he reported to sick-call on the 
same morning and asked for psychiatric treatment.  He also 
asserted that he was transferred at that time to another 
company where the commander told him not to seek psychiatric 
treatment because it would given him a "bad name and a hard 
time."  The veteran alleged that he never kept his appoint 
with the military psychiatrist based on this advice.  He 
contended that he had been traumatized by the assault during 
his military service which caused a long history of 
psychiatric problems characterized by difficulty holding a 
job, homelessness, substance abuse, depression, and suicide 
attempts.

The veteran was afforded a VA examination in November 1997.  
He related the above noted history to the examiner.  In 
addition, he reported that he was able to finish boot camp in 
his second company after this company commander provided him 
with protection.  However, he claimed that he had confided to 
a military nurse his belief that he was a homosexual which 
was alleged to have led to his discharge from military 
service.  He also reported a history of sexual abuse as a 
child.  The diagnosis was mild to moderate PTSD, major 
depression, and substance abuse in remission.  His stressors 
were noted to be traumatic events during childhood and in the 
military.  The examiner opined that: 

It is apparent that this gentleman did 
have a trauma that did occur whenever he 
was a child...It is my opinion that the 
first stressor was as a child and that 
the stress that he had while in the 
military accentuated and reinforced the 
trauma that he had had as a child and 
that later developed the [PTSD] after 
that.

Another statement was received from the veteran in May 1998 
that include information that had previously been revealed in 
his prior statement and examination.  A statement from the 
veteran's mother received in May 1998 asserted that the 
veteran's current psychiatric symptoms had started during his 
military service.  Also received at this time was a letter 
from the veteran's sister.  She claimed that she and the 
veteran had a close relationship prior to his entry into 
active service.  The sister noted that she had stayed in 
touch with the veteran during his military service through 
letters and telephone calls.  She wrote:

When he was transferred from his first 
company, I asked him why he was moving to 
a new company, and he told me he had been 
attacked and that it was better for him 
to be moved to a new company.

The sister alleged that the veteran's psychiatric problems 
had first appeared after his return from the military.

In July 1999, the veteran was afforded a hearing before the 
Board.  His testimony was similar to his prior claims made in 
his written statements and on examination.  He also submitted 
copies of the previously received letters from his mother and 
sister.  In addition, he submitted a psychiatric evaluation 
that he been performed in July 1972, prior to his military 
service.  The report noted that the veteran had sought 
rehabilitation assistance as a freshman in college.  The 
impression was "a rather effeminate individual" who had a 
neurotic disorder.  It was opined by the examiner that the 
veteran would over react to stress and tend to demand more of 
himself in some situations than he could consequently 
perform.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).


III.  Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of an in-service physical 
assault and attempted sexual assault.  The veteran's 
statements with respect to his in-service stressors must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).

There is also of record a medical opinion to the effect that 
the veteran currently has PTSD which is related to his 
experiences during service.  This, too, must be presumed to 
be credible for the limited purpose of establishing whether 
the claim of entitlement to service connection for PTSD is 
well grounded.

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
is a current diagnosis of PTSD based on these stressors, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).  As noted above, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999).  In this case, as 
there is no evidence that the veteran was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed in-service stressors.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified, including an alleged 
in-service sexual assault.  Verification of the veteran's 
aforementioned reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Id.  The sufficiency of the stressor is a 
medical determination and adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997).

As noted above, there are reports by the veteran of stressors 
during service.  The evidence of record, however, also shows 
that the veteran has reported numerous other pre- and post-
service stressful incidents.  The pre-service traumatic 
incidents include sexual abuse as a child.  The post-service 
stressful incidents include work and financial problems, and 
problems related to substance abuse.

Moreover, in addition to PTSD, there are also numerous other 
psychiatric diagnoses of record.  The post-service diagnoses, 
assessments, and impressions include PTSD, substance abuse, 
mild and major depression, adjustment disorder, and 
personality disorder.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  The Court of Appeals for Veterans 
Claims (Court) has held that the provisions in M21-1, Part 
III, 5.14(c), which addresses PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton v. West, 12 Vet App 272 (1999).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  However, the RO has not sent the 
veteran such a letter and the Board finds that this should be 
done.  See M21-1, Part III, 5.14(b)(3)(a), 5.14(c)(6), 
(c)(7).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9).

The service medical records indicate that the veteran was 
referred for a psychiatric evaluation.  However, such a 
report is not contained in the claims file and it appears 
that the complete service medical records have not been 
obtained.  As it appears that there may be additional service 
medical records, the Board finds that an additional attempt 
to obtain all service medical records is warranted.  The 
Board finds that the RO should request that the veteran 
report whether he received private psychiatric or other 
relevant treatment during service.  If he responds in the 
affirmative, an attempt should be made to obtain all relevant 
private treatment records dated during the veteran's medical 
service.  See M21-1, Part III, 5.14(c)(5)(a).  In addition, 
the RO should request that the veteran identify all 
healthcare providers that have given him psychiatric 
treatment since his release from the military.  The RO should 
then attempt to obtain these records.  It has also been noted 
by the veteran that he has applied for disability benefits 
from the Social Security Administration (SSA).  The Court has 
ruled on the importance of the VA to obtain copies of all 
relevant SSA records when adjudicating a claim for disability 
compensation.  See Masor v. Derwinski, 2 Vet. App. 181 
(1992).  Therefore, the RO should request copies of the 
medical evidence used in determining the veteran's 
eligibility for SSA benefits.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for any 
psychiatric disorder before, during, and 
after service, including the dates and 
locations of any such treatment.  After 
obtaining the appropriate authorization, 
the RO should then attempt to obtain any 
such records which have not been 
previously incorporated into the claims 
file.  The RO should also obtain any SSA 
decision the veteran has received 
regarding his claim for disability 
benefits along with all underlying 
evidence used in arriving at that 
decision.  Any and all responses received 
from these request must be documented in 
the veteran's claims file.

2.  The RO should make an additional 
attempt to obtain the veteran's complete 
service medical records, as well as 
service administrative file, from all 
available sources.

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

4.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

The examiner should specifically comment 
on and indicate agreement or disagreement 
with a November 1997 psychological report 
that found the veteran's psychiatric 
problems may have begun in childhood, but 
that such pre-existing pathology was 
exacerbated due to his experiences during 
service.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The applicable response time 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

